


 
AGREEMENT
This Agreement (the “Agreement”) is entered into by and between Circor
International, Inc. (the “Company”) and Frederic M. Burditt (“Executive”) as of
July 31, 2013.
WITNESSETH:
WHEREAS, Executive is employed by the Company as its Vice President and Chief
Financial Officer (“CFO”);
WHEREAS, Executive and the Company have agreed that Executive will be
terminating his employment from the Company and, consequently, his employment
will end at such time as Company has retained Executive’s successor and provided
Executive with at least two (2) weeks’ prior written notice (the last day of
Executive’s employment shall be referred to herein as the “Separation Date”);
and
WHEREAS, in recognition of Executive’s long period of service with the Company,
Executive and the Company now desire to enter into this Agreement to set forth
the terms and conditions of the Executive’s separation from the Company.
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, Executive and Company agree as follows:
1.Continuation of Services. The Company will continue to employ Executive on an
at-will basis through the Separation Date, provided , however, that Separation
Date will not extend beyond February 28, 2014 regardless of whether Company has
retained Executive’s successor by that date. Unless otherwise directed by the
Company, prior to the Separation Date, Executive shall continue to work and
provide services to the Company on a regular full-time basis; provided, however,
that the Company may, in its discretion, reduce Executive’s duties and
responsibilities (but not his Salary and Benefits (as defined below)).
2.On-Going Payments and Benefits to Executive.
(a)Salary and Benefits Continuation. Executive will continue to receive his
current




--------------------------------------------------------------------------------




salary and benefits through the Separation Date.
3.Contingent Payments to Executive
(a)Subject to the satisfaction of the Separation Conditions (as defined below)
Executive shall receive the benefits set forth in clauses 3(b) through 3(f)
below. For purposes of this Agreement “Separation Conditions” shall mean,
Executive: (i) fulfills his responsibilities as CFO and associated transitional
services through the Separation Date in a satisfactory manner at standard
performance as determined in good faith by the Company’s Chief Executive
Officer; (ii) does not voluntarily terminate his employment prior to the
Separation Date without the Company’s consent; (iii) is not terminated by the
Company for “cause” (as defined below), and (iv) after the Separation Date,
signs and does not revoke the general release of legal claims in the form
attached hereto as Exhibit A. For purposes hereof, “cause” shall be defined as
the occurrence of one or more of the following as determined by the Company’s
Compensation Committee in its sole and good faith discretion: (i) the Executive
is convicted of, pleads guilty to, or confesses to any felony or any act of
fraud, misappropriation or embezzlement which has an immediate and materially
adverse effect on the Company or any Subsidiary; (ii) the Executive engages in a
fraudulent act to the material damage or prejudice of the Company or any
Subsidiary or in conduct or activities materially damaging to the property,
business or reputation of the Company or any Subsidiary; (iii) any material act
or omission by the Executive involving malfeasance or negligence in the
performance of the Executive’s duties to the Company or any Subsidiary to the
material detriment of the Company or any Subsidiary, which has not been
corrected by the Executive within thirty (30) days after written notice from the
Company of any such act or omission; (iv) failure by the Executive to comply in
any material respect with any written policies or directives of the Company,
which has not been corrected by the Executive within ten (10) days after written
notice from the Company of such failure; or (v) material breach by the Executive
of any non-competition, confidentiality or similar agreements between the
Executive and the Company. With regard to the Separation Condition set forth in
clause (i) above, in the event that the Company's Chief Executive Officer
determines that Executive is not




--------------------------------------------------------------------------------




performing his responsibilities in a satisfactory manner at standard
performance, the Chief Executive Officer will provide Executive with written
notice specifying the perceived deficiencies in such performance in which case
Executive shall have fifteen (15) business days (the “Cure Period”) to remedy
such performance to the reasonable satisfaction of the Chief Executive Officer.
The foregoing sentence notwithstanding, Executive shall be entitled only to one
Cure Period under this Agreement.
(b)Continuation Pay. Upon satisfaction of the Separation Conditions, Company
will provide continuation pay to the Executive in the amount equal to twelve
(12) months the (“Continuation Pay Period”) of Executive’s current annual base
salary equal to three hundred fifty thousand eight hundred ninety-two dollars
and sixty-eight cents ($350,892.68). Continuation Pay shall be made in bi-weekly
payments in accordance with the Company’s usual and customary salary payment
schedule.
(c)Short-Term Bonus. Upon satisfaction of the Separation Conditions, Executive
shall be entitled to a one-time payment equal to equal to a pro-rata portion of
the Executive’s current target Short Term Incentive Bonus calculated by dividing
the number of elapsed calendar days through the Separation Date divided by 365;
this fraction will be multiplied times the actual bonus earned. Such payment
shall be made at such time as the Company generally makes payment to eligible
employees with respect to the 2013 Short Term Incentive Plan (expected to be
March 2014). Such Payment will be made through direct deposit to Executive's
account(s) or as otherwise designated.
(d)Performance and Productivity Bonus. Upon satisfaction of the Separation
Conditions, Executive shall be entitled to a lump sum bonus payment equal to two
hundred and five thousand dollars and zero cents ($205,000.00). Such payment
shall be made to Executive in the Company's first payroll period in January
2014.
(e)Acceleration of Stock Options and Restricted Stock Units. Schedule A hereto
sets forth certain outstanding stock options and restricted stock unit awards
granted to Executive by the Company pursuant to the Company’s Amended and
Restated 1999 Stock Option and Incentive Plan (“Stock Option Plan”) and the
relevant award agreements related to such grants (collectively, the “Award




--------------------------------------------------------------------------------




Agreements”). Subject to the satisfaction of the Separation Conditions, on the
Separation Date, the relevant sections of each of the Award Agreements governing
vesting and exercise rights upon termination shall be superseded and replaced by
the vesting and exercise terms set forth in Schedule A hereto. All other
provisions of the Award Agreements shall remain in full force and effect in
accordance with their respective terms.
(f)Health Insurance Continuation. Effective as of the Separation Date, and
subject to satisfaction of the Separation Conditions, if Executive timely elects
to continue receiving group medical and dental insurance pursuant to the federal
“COBRA” law, 29 U.S.C. § 1161 et seq., the Company shall, during the
Continuation Pay Period, continue to pay the share of the premium for such
coverage that the Company is paying during the Continuation Pay Period for
active and similarly situated employees who receive the same type of coverage.
The remaining balance of any premium costs, and all premium costs after the
Continuation Pay Period, shall be paid by Executive on a monthly basis for as
long as, and to the extent that, Executive remains eligible for COBRA
continuation. Executive should consult the COBRA materials to be provided by the
Company for details regarding these benefits.
4.Cessation of Benefits/Payout under Management Stock Purchase Plan. Except as
set forth in Section 3 above, as of the Separation Date, Executive shall cease
to accrue any benefits including but not limited to benefits under the Company’s
Defined Contribution 401(k) savings plan, automobile allowance, life insurance,
and tax planning benefits. With respect to restricted stock units outstanding on
account of awards pursuant to the Company’s Management Stock Purchase Plan
(“MSPP”), distributions of shares and return of cash shall be made in accordance
with the terms of the MSPP and subject to any waiting period required under
Internal Revenue Code Section 409A
5.Tax Treatment. The Company shall undertake to make deductions, withholdings
and tax reports with respect to payments and benefits under this Agreement to
the extent that it reasonably and in good faith determines that it is required
to make such deductions, withholdings and tax reports. Payments under this
Agreement shall be subject to any such deductions or withholdings. Nothing in
this Agreement




--------------------------------------------------------------------------------




shall be construed to require the Company to make any payments to compensate
Executive for any adverse tax effect associated with any payments or benefits or
for any deduction or withholding from any payment or benefit.
6.Deferral of Payments. Notwithstanding the provisions of this Agreement, the
Company shall be entitled to defer payments of cash and issuance of stock to
Executive to the extent necessary in order to ensure compliance with the
Treasury Regulations issued pursuant to Internal Revenue Code Section 409A.
7.Return of Property. Executive acknowledges that all documents, records,
apparatus, equipment and other physical property which were furnished or will be
furnished to Executive in connection with his employment at the Company remain
and will remain the sole property of the Company. Executive will return to the
Company all such materials and property when requested by the Company. In any
event, Executive will return all such materials and property on or before the
Separation Date, including, without limitation, all computer equipment, laptops,
software, keys and access cards, credit cards, cell phone, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships (in the latter two cases, actual or prospective). In
the event that Executive discovers that he continues to retain any such property
after the termination of his employment, he shall return it to the Company
immediately. Executive also commits to deleting and finally purging any
duplicates of files or documents that may contain Company information from any
computer or other device that remains his property after the Separation Date.
8.Confidentiality and Non-Compete Covenants. Executive shall not disclose to any
third party any information which, during his employment, he knew, or reasonably
should have known, is considered by the Company to be confidential and/or
proprietary. Executive covenants and agrees that, for a period of two (2) years
following the Separation Date, Executive shall not, anywhere in the world, own,
manage, operate, join, control, promote, invest or participate in or be
connected with in




--------------------------------------------------------------------------------




any capacity (either as an employee, employer, trustee, consultant, agent,
principal, partner, corporate officer, director, creditor, owner or shareholder
or in any other individual or representative capacity) with any business
individual, partnership, firm, corporation or other entity which is engaged
wholly or partly in the design, manufacture, development, distribution,
marketing or sales of any products which compete with the Company’s then current
lines of business for which Executive, during the two year period immediately
preceding termination of affiliation with the Company, had managerial
responsibility or otherwise provided regular services.
9.Non-Solicitation. During Executive’s employment and for the two-year period
immediately following the Separation Date, Executive shall not, without the
prior written consent of the Company, directly or indirectly: (i) solicit for
employment or otherwise hire any individual who both (a) is or was an employee
or consultant of the Company within the 12-month period preceding the Separation
Date, and (b) has not been involuntarily terminated by the Company or not
otherwise employed by the Company for at least six months; or (ii) encourage any
such employee or consultant to terminate his or her employment or consultant
relationship with the Company.
10.Nondisparagement. Company agrees not to make any disparaging statements
concerning Executive, and Executive agrees not to make any disparaging
statements concerning the Company or any of its affiliates or current or former
officers or directors, and shareholders holding a five percent (5%) or greater
stake in the Company; provided that these nondisparagement obligations shall not
in any way affect the obligation of either the Executive or representatives of
the Company to testify truthfully in any legal proceeding.
11.Future Cooperation. During his employment and thereafter, Executive agrees to
cooperate reasonably with the Company and all of its affiliates and related
entities, including its and their outside counsel, in connection with the
contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes Executive may have knowledge
or information. Executive further agrees to make himself available at mutually
convenient times during and




--------------------------------------------------------------------------------




outside of regular business hours as reasonably deemed necessary by the
Company’s counsel. Executive agrees to appear without the necessity of a
subpoena and to testify truthfully in any legal proceedings in which the Company
calls him as a witness. The Company agrees to pay the reasonable costs and
attorney’s fees incurred by Executive in providing such cooperation.
12.Suspension /Termination of Payments. In the event that Executive fails to
comply with any of his obligations under this Agreement including but not
limited to the provisions of the Agreement which have been incorporated by
reference and has not cured such failure within thirty days of receipt of notice
from the Company concerning such failure (to the extent that such failure
reasonably can be cured), in addition to any other legal or equitable remedies
it may have for such breach the Company shall have the right to terminate or
suspend its payments to or made on behalf of Executive under this Agreement. The
termination or suspension of such payments in the event of such breach by
Executive will not affect his continuing obligations under this Agreement.
13.Legal Representation. This Agreement is a legally binding document and his
signature will commit Executive to its terms. Executive acknowledges that he has
been advised to discuss all aspects of this Agreement with his attorney, and
that he has carefully read and fully understands all of the provisions of this
Agreement and that he is voluntarily entering into this Agreement.
14.Absence of Reliance. In signing this Agreement, Executive is not relying upon
any promises or representations made by anyone at or on behalf of the Company.
15.Non-Admission. This Agreement shall not in any way be construed as an
admission by the parties of any liability or any act of wrongdoing whatsoever
against the other party. The parties specifically disclaim any liability or
wrongdoing whatsoever against one another.
16.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement or
portions of the Agreement that have been incorporated by reference) shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or




--------------------------------------------------------------------------------




provision in circumstances other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
17.Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
18.Enforcement.
(a)Mediation. In the event of any dispute arising under this Agreement,
Executive and the Company shall first attempt to resolve such dispute through
mediation facilitated by a single mutually acceptable mediator. In the event
that the parties are unable to agree on a mutually acceptable mediator, the
mediator shall be appointed by the Boston office of JAMS/ENDISPUTE. In this
regard, the Company shall pay the reasonable cost of the mediator.
(b)Jurisdiction. In the event that the parties are unable to resolve any dispute
through mediation, Executive and the Company hereby agree that the courts of the
Commonwealth of Massachusetts shall have the exclusive jurisdiction to consider
any matters related to this Agreement, including without limitation any claim
for violation of this Agreement. With respect to any such court action,
Executive (i) submits to the jurisdiction of such courts, (ii) consents to
service of process, and (iii) waives any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction or
venue.
(c)Relief. Both parties agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by Executive of his
promises set forth in Sections 7, 8, 9, 10 or 11 or any harm to the Executive
caused by a breach by the Company of its promises set forth in Section 8, and
that in any event money damages would be an inadequate remedy for any such
breach.




--------------------------------------------------------------------------------




Accordingly, if either party breaches, or proposes to breach, any portion of his
or its obligations under Sections 7, 8, 9, 10 or 11, the other party shall be
entitled, in addition to all other remedies it or he may have, to an injunction
or other appropriate equitable relief to restrain any such breach, without
showing or proving any actual damage to such party and without the necessity of
posting a bond.
19.Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts without regard to
conflict of laws principles. In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either Executive or the Company or the “drafter” of all or any portion
of this Agreement.
20.Entire Agreement. This Agreement specifically supersedes any other previous
agreements or understandings between Executive and the Company relative to
Executive’s departure from the Company.
21.No Transfer. Executive represents that he has not assigned or transferred, or
purported to assign or transfer, to any person or entity, any Claim against any
of the Releasees or any portion thereof or interest therein.
22.Binding Nature of Agreement. This Agreement shall be binding upon each of the
parties and upon the heirs, administrators, representatives, executors,
successors and assigns of each of them, and shall inure to the benefit of each
party and to the heirs, administrators, representatives, executors, successors,
and assigns of each of them.
23.Modification of Agreement. This Agreement may be amended, revoked, changed,
or modified only upon a written agreement executed by both parties. No waiver of
any provision of this Agreement will be valid unless it is in writing and signed
by the party against whom such waiver is charged.
24.Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.




--------------------------------------------------------------------------------




25.Definition. For purposes of this Agreement, the term “Company” shall include
the Company and its affiliated and related entities, and its and their
respective predecessors, successors and assigns.
This Agreement has been executed as a sealed instrument by Executive and the
Company.
EXECUTIVE


______________________________    
Frederic M. Burditt                 Date: July 31, 2013






CIRCOR INTERNATIONAL, INC.
 
By:    ____________________________    
Name:    Scott A. Buckhout        Date: July 31, 2013
Title: President & CEO
Schedule A


Award Date
Nature of Award
#Options/RSUs
Original Vesting/Exercise Date
Accelerated Vesting/Exercise Date
2/28/2011
Options
8,203
2/28/2014
Separation Date
3/5/2012
Options
2,911
3/5/2014
Separation Date
2/28/2011
RSU’s
1,212
2/28/2014
Separation Date
3/5/2012
RSU’s
1,259
3/5/2014
Separation Date
3/4/2013
RSU’s
1,528
3/4/2014
Separation Date



Exhibit A


GENERAL RELEASE


This General Release ("Release”) is executed by the undersigned (the
“Executive”) in favor of CIRCOR International, Inc. and its affiliates
(collectively, "Circor" or "the Company").
WHEREAS, pursuant to Section 3 of the Agreement entered into between the Company
and the Executive on July 31, 2013 ("the Agreement"), the Company has agreed to
pay certain separation benefits (the “Separation Benefits”) if the Executive
signs this general release of claims; and
WHEREAS, the Company agrees to provide Executive with, and the Executive desires
to receive the Separation Benefits in the Agreement; and




--------------------------------------------------------------------------------




WHEREAS, the Executive and Company understand that the Agreement remains in full
force and effect.
NOW, THEREFORE, the Executive hereby agrees as follows:
1.    Release and Waiver of Claims. In exchange for the Separation Benefits
contained in the Agreement, Executive hereby RELEASES, waives, and surrenders
any and all claims, demands, and causes of action that the Executive, his heirs,
executors, administrators, agents, attorneys, representatives, or assigns have
or may have against the Company based on any event or circumstance arising or
occurring prior to and including the date of Executive's execution of this
Agreement, including but not limited to any claims relating to Executive's
employment or termination of employment by the Company, any rights of continued
employment, reinstatement or reemployment by the Company, and any costs or
attorneys’ fees incurred by Executive, PROVIDED, HOWEVER, that Executive is not
waiving, releasing or giving up any rights Executive may have to test the
knowing and voluntary nature of the Agreement under the Older Workers Benefit
Protection Act or to workers’ compensation or unemployment insurance benefits,
to earned, banked or accrued but unused vacation pay, to vested benefits under
any pension or savings plan, to continued benefits in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, to any rights of
indemnification under CIRCOR International, Inc.’s Certificate of Incorporation,
By-laws, Delaware law or the Director and Officer Indemnification Agreement in
effect between the Company and the Executive, or to enforce the terms of the
Agreement.
2.    Representations Regarding Release and Waiver of Claims. Executive
represents that he has no pending claim against the Company, has not filed a
complaint, charge or claim with any court, agency, or other tribunal against the
Company and has not assigned any claim against the Company to any person or
entity. Moreover, to confirm parties’ mutual understanding and intentions with
respect to the release and waiver set forth in paragraph 1 above, Executive
specifically acknowledges and agrees as follows:
(a)
that this Agreement is intended to be a general release that permanently
extinguishes all claims by Executive against the Company (except for claims





--------------------------------------------------------------------------------




expressly excluded by the proviso at the end of paragraph 1, above) to the
fullest extent permitted by law;


(b)
that this release includes both known and unknown claims, which means that the
Executive is finally and forever waiving and giving up claims that the Executive
does not know or suspect that he has or may have as of the date that he signs
this Agreement;



(c)
that without limiting the foregoing, Executive is waiving and giving up any
rights and claims arising under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act (ADEA), the
Older Workers Benefit Protection Act (OWBPA), the Equal Pay Act, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the Family
and Medical Leave Act, the Rehabilitation Act of 1973, Executive Order 11246,
the False Claims Act, 42 U.S.C. § 1981, the Massachusetts Fair Employment
Practices Act (General Laws Ch.151B), the Massachusetts Equal Pay Act (General
Laws Ch.149, §105A), the Massachusetts Civil Rights Act (General Laws Ch.12,
§§11H, 11I), the Massachusetts Equal Rights Act (General Laws Ch.93, §§102,
103); and including any other state, municipal or other federal law, statute,
public policy, order, or regulation affecting or relating to the claims and
rights of employees, including but not limited to any state, federal or
municipal law, statute, public policy, order, or regulation of the Commonwealth
of Massachusetts; and including any and all claims and suits in tort or
contract.



(d)
that Executive is waiving and giving up any claim that he has or may have to
obtain any monetary recovery or equitable relief from the Company, including,
but not limited to back pay, front pay, interest, attorney’s fees and costs,
liquidated damages, contract damages, punitive, compensatory, or consequential
damages, and any other form of monetary or non-monetary relief under any theory
of law or liability whatsoever;



(e)
that Executive is waiving and giving up any claim he has or may have arising
from the terms, conditions, or circumstances of his/her employment and/or the
termination of such employment, but that the release and waiver do not affect
any claims which arise after the Effective Date of this Agreement including but
not limited to any claims for indemnification that might arise under under
CIRCOR International, Inc.’s Certificate of Incorporation, By-laws, Delaware law
or the Director and Officer Indemnification Agreement in effect between the
Company and the Executive.



3.    Release and Waiver of Age Discrimination Claims. Because this Release
includes a release and waiver of claims under the Age Discrimination in
Employment Act of 1967, Executive is entitled to and acknowledges the following
disclosures to ensure that his release and waiver of age discrimination claims
is knowing and voluntary:


(a)
Executive has been advised that this Release affects his legal rights, and that
he should consult with an attorney prior to signing the Agreement;



(b)
Once the Executive signs the Agreement, he has an additional seven (7) days
within





--------------------------------------------------------------------------------




which to notify the Company that he wishes to revoke this Release;


(c)
This Release will not become effective until the eighth day following
Executive's execution of this Release (as long as Executive does not provide
timely notification of revocation).

        
    
4.    Revocation. Executive may revoke this Release within seven (7) days after
it is executed by Executive by delivering a written notice of revocation to:


Alan J. Glass, General Counsel
[at the Company’s home office address]
    
no later than the close of business on the seventh (7th) calendar day after this
Release was signed by Executive. This Release will not become effective or
enforceable until the eighth (8th) calendar day after Executive signs it, which
date shall be known as “the Effective Date.” If Executive revokes this Release,
the parties shall have no obligations under this Release, and this Agreement
shall be considered null and void.




                            




/s/ Frederic M. Burditt            
Frederic M. Burditt                        
                            


Date:    July 31, 2013                        






